— In an action for an injunction, defendant appeals from an order of the Supreme Court, Dutchess County, dated August 6, 1971, which granted plaintiff’s motion for a preliminary injunction. Order affirmed, without costs, and case ordered on the November term calendar for trial, upon the service and filing of the appropriate note of issue and payment of the appropriate fees in connection with such filing. In the interests of justice an immediate trial should be held to determine the rights of the parties. Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur.